Wood, J., (after stating the facts.) The contract itself showed that the parties to it contemplated that the cattle were to be delivered by appellant to a connecting carrier. For it expressly limits the liability to injuries occurring on its own line, and specifies that the liability of appellant “terminates upon delivery iby it of said cars to its connecting carrier.” The proof showed that appellee’s cattle at Wister “were delivered to the Frisco, and carried from there by them to St. Louis.” This evidence was at least prima facie proof that the Frisco was a connecting carrier, and, in the absence of any evidence to the contrary, was sufficient to warrant a finding to that effect. The court, in passing upon the evidence offered, well understood the contention of appellant that the Frisco was a connecting carrier, and the ruling indicates that the court assumed that such was the fact, without the necessity of further proof upon the subject. The court erred in giving the instruction set out in the statement, and in refusing the request asked by appellant. The trial court, under the rule announced by this court in Little Rock & F. S. Ry. Co. v. Odom, 63 Ark. 326, should have confined the inquiry to the damage, if any, produced by the negligence of appellant, before the delivery of the cattle to the connecting carrier. See also Taylor v. Little Rock, M. R. & T. R. Co., 32 Ark. 393; Packard v. Taylor, 35 Ark. 402; St. Louis, I. M. & Sou. Ry. Co. v. Weakley, 50 Ark. 397; International & G. N. R. Co. v. Ernest & Bost, 77 S. W. 29, 30; and International & G. N. R. Co. v. Starts, 77 S. W. 1. Judgment reversed, and cause remanded for new trial.